Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-9 have been submitted for examination
Claims  1-9 have been rejected
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The citation in claim 8 comprising “an operation of (6)” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, had possession of the claimed invention.

2.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The citation in claim 9 comprising “an operation of (46)” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiga et al. US publication no. 2006/0050314 (Hereinafter Shiga).
4.	In regard to claim 1, Shiga teaches:
An operating method of a memory device comprising a memory cell array, a row decoder, a control circuit, a read circuit, a write circuit, a first buffer and a second buffer, the method executable by the control circuit and comprising operations of: 
(Figure 16 in Shiga)
1) controlling the read circuit to read first data from a first location of the memory cell array identified by a first address; 
(Figure 17, step (S2) and section [0150] in Shiga)
2) controlling the first buffer to store the first data that is read in operation (1) or an error-corrected version of the first data; 
(Figure 17, step (S2) and section [0150] in Shiga)
3) controlling the write circuit to write the first data or the error-corrected version of the first data, which is stored in the first buffer, into a second location of the memory cell array identified by a second address; 
(Figure 17, steps (S4) & (S603) and sections [0150]-[0154] in Shiga)
4) controlling the second buffer to store second data written at the second location of the memory cell array or an error-corrected version of the second data; and 
(Figure 17, steps (S12)  and section [0152]-[0155] in Shiga)
5) controlling the write circuit to write the second data or the error-corrected version of the second data, which is stored in the second buffer, into the first location of the memory cell array identified by the first address, 
(Figure 17, steps (S12)  and section [0152]-[0155] in Shiga)
wherein operations (1) through (5) are performed in response to the control circuit receiving one or more commands from a memory controller that is disposed externally to the memory device.
(Figure 17,and section [0152]-[0155] in Shiga)
5.	In regard to claim 2, Shiga teaches:
The operating method of claim 1, wherein the control circuit performs operations (1) and (2) in response to the row decoder receiving the first address from the memory controller and the control circuit receiving a first command, among the one or more commands, from the memory controller.
(Section [0040] in Shiga)
6.	In regard to claim 3, Shiga teaches:
The operating method of claim 2, wherein the control circuit performs operation (3) in response to the row decoder receiving the second address from the memory controller and the control circuit receiving a second command, among the 38SEC.4547D one or more commands and differing from the first command, from the memory controller.
(Section [0040] and Figures 16 & 17 in Shiga)
7.	In regard to claim 4, Shiga teaches:
The operating method of claim 1, wherein the control circuit performs operation (4) in response to the row decoder receiving the second address from the memory controller and the control circuit receiving a command, among the one or more commands, from the memory controller.
(Section [0040] and Figures 16 & 17 in Shiga)
8.	In regard to claim 5, Shiga teaches:
The operating method of claim 1, wherein the control circuit performs operation (5) in response to the row decoder receiving the first address from the memory controller and the control circuit receiving a command, among the one or more commands, from the memory controller.
(Figures 16 and Figure 17, steps (s603) 7 (s604) and sections [-0153]-[0155] in Shiga)
9.		In regard to claim 6, Shiga teaches:
The operating method of claim 1, wherein each of the first location and the second location are disposed in a same bank of the memory cell array.
(Figure 17, steps (s603) 7 (s604) and sections [-0153]-[0155] in Shiga)
10.		In regard to claim 7, Shiga teaches:
The operating method of claim 1, wherein each of the first location and the second location are disposed in different banks of the memory cell array.
(Figure 17, step (S4) in Shiga)
11.	In regard to claim 8,  Shiga teaches:
The operating method of claim 1, further comprising an operation of (6), which is executed after operation (4) and before operation (5), moving the second data or the error-corrected version of the second data from a location of the second buffer corresponding to a second bank of the memory cell array in which the second location is disposed to another location of the second buffer corresponding to a first bank of the memory cell array in which the first location is disposed.
(Figures 16 and Figure 17, steps (s603) 7 (s604) and sections [-0153]-[0155] in Shiga)
12.		In regard to claim 9, Shiga teaches:
The operating method of claim 1, further comprising an operation of (46), which is executed after operation (2) and before operation (3), moving the first data or the error-corrected version of the first data from a location of the first buffer corresponding to a first bank of the memory cell array in which the first location is disposed to another location of the first buffer corresponding to a second bank of the memory cell array in which the second location is disposed.
(Figures 16 and Figure 17, steps (s603) 7 (s604) and sections [-0153]-[0155] in Shiga)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112